DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 7/16/2021, have been fully considered and are persuasive.  Cantrell et al fails to disclose or reasonably suggest an aerosol-generating article as claimed wherein the aerosol-forming substrate comprises aerosol-forming material and a tobacco-containing wrapper around and in contact with the aerosol-forming material, the wrapper having an aerosol former content between about 5% and about 30% by weight of the total weight of the wrapper.  The rejections of claims based on Cantrell et al has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Cantrell et al is the nearest prior art. Cantrell et al fails to disclose or reasonably suggest an aerosol-generating article as claimed wherein the aerosol-forming substrate comprises aerosol-forming material and a tobacco-containing wrapper around and in contact with the aerosol-forming material, the wrapper having an aerosol former content between about 5% and about 30% by weight of the total weight of the wrapper, as recited in Claim 15.
The prior art also fails to disclose or provide motivation to form an aerosol-generating article as claimed comprising aerosol-forming material and a wrapper around and in contact with the aerosol-forming material and having an aerosol-former content as claimed and a heat-conducting element around and in contact with at least a portion of the wrapper, wherein the heat-conducting element is a susceptor, as recited in Claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748